DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims foreign priority from application 102012016555.2, filed 8/22/12.
Status of Claims
	Claims 1-4, 6, 8-11, and 13-29 are pending.
	Claims 3, 11, 13, and 21-24 have been withdrawn from consideration.
	Claims 5, 7, and 12 have been cancelled.

Election/Restrictions
Applicant elected Species 28 (Row 7 Columns 1 and 2 of Figure 15) with traverse on 1/9/17.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 27 and 28 require the entirety of the loop to be at a positive angle in relation to the longitudinal axis of the implant, which renders the claims indefinite.  The applicant’s specification defines the positive angle as one where the loops point outwards and negative angle as one where the loops point inward.  However, the claims do not define or orient the view of the loops.  When looking down or into the implant the ends of the loops clearly point inward to the implant.  Therefore each loop of the applicant’s implant can have both entirely positive and entirely negative angles depending on the viewer’s perspective.  In order to overcome this issue the applicant is advised to better define the angle with respect to the orientation, starting points, ending points, or another location.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-10, 14-20, and 25-29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Levy (Levy) US 2007/0198075 A1 in view of Dieck et al (Dieck) US 2008/0221600   
Levy discloses the invention substantially as claimed being an implant 10 having a mesh structure (Figure 4A) comprising

a fixation section comprising a cylindrical shape with a lattice structure (near reference number 20)
a permeable section (near reference letter B)
a separation zone (near reference number 60), and 
a distal section 50 comprising a plurality of filaments and loops (filaments curving up around and back down) starting at the permeable section turning and returning to the permeable section thereby forming a variety of angles ranging between -45 and +175 degrees.
In regards to the limitations describing where the implant is implanted and which sections line up with specific parts of the implant site, these limitations are all considered recitations defining the applicant’s intended use.  Intended use limitations are given limited weight and deemed to be anticipated by the prior art when the prior art is capable of performing said use.  In this case the implant of Levy is fully capable of being implanted in the claimed configurations. 
In regards to claim 3 the filaments/loops form a plurality of small openings throughout the distal section which are considered to be eyelets.
In regards to claim 4, the filaments/loops of Levy comprises rounded outermost bends (figure 4A) which the examiner is considered to anticipate the rounded spouts
In regards to claims 6 and 17, the filaments/loops of Levy connect to the separation zone at a plurality of distinct points.  

In regards to claims 26-29, the loops of Levy are considered to entirely flare outward away from the permeable section because the loops all extend upward away from the permeable section.  With respect to the claims 26 and 29 the loop of Levy has multiple portions disposed at angles greater than +45 and +90 degrees (beginning and end portions).  With regards to claims 27 and 28, as described in the 112 rejection above every angle can be viewed and interpreted in a variety of ways.  For example any angle can be interpreted as extending from 0 degrees or back from 180 degrees.  A line can be measured as 45 degrees from the axis, 135 degrees from the axis, 225 degrees from an axis, or 315 degrees from the axis.  Accordingly in view of the current broad nature of claims 27 and 28, the loops of Levy can be interpreted to be entirely positive.
However, Levy does not disclose the use of membranes within the separation zone or within the loops.
Dieck teaches it is old and well known in the art of stent implants to provide aneurysm implants [0049] with membranes covering the entire cross-section of the distal and separation zones at the aneurysm implant site in order to provide better filtration and control over flow in and out of the aneurysm.  
It would have been obvious to one of ordinary skill in the art to provide the implant of Levy with a single continuous membrane spanning the entire distal section 
In regards to claims 14-16, membranes Van comprise small eyelet openings and are fully capable of permitting the addition of more openings by a piercing method.
	 
Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. 
The applicant argues that Levy does not disclose loops originating and terminating in the permeable section.  The applicant identifies only the longitudinally extending filaments when addressing this limitation.  However as shown below Levy discloses a plurality of loops which start at the permeable section, curve around forming the ball shape, and return to the permeable section.  These loops inherently form a full range of angles with respect to the longitudinal axis of the implant.  For example at the beginning and end of the loop they form an angle of about 60 degrees at halfway through the look they form an angle of 90 degrees.  These angles can be clearly seen which looking from a perpendicular view of each loop.  See Figure below for more details.

    PNG
    media_image1.png
    646
    724
    media_image1.png
    Greyscale



The applicant further argues that the claims require the loops to lean outwardly not merely that some portion of the filaments make up the loops lean outwardly.  This is 
The applicant further argues that it would not be obvious to modify the ball of Levy to include a membrane because of a “well known motivation to minimize the size of the device”.  This is not persuasive because Levy does not proposed applicant’s motivation in a manner that teaches away from the proposed combination.  Additionally the motivation provided by the rejection is valid on its own.  The modification will result in a filter trap with improved control over flow in and out of the aneurysm.  It will be better at filtering smaller particles and materials.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE

Art Unit 3774


/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3738